Mr. Justice Ball delivered the opinion of the court. There is a conflict of evidence as- to the possession of the premises and of the goods prior to and at the time of the levy. The verdict decides this question in favor of appellee. An examination of the record brings us to the same conclusion. The chattel mortgage, although imperfect, was good as between the parties. The mortgagee having taken possession under it, these defects became immaterial, except as to creditors then having a lien upon the goods. Porter v. Dement, 35 Ill. 480; Chipron v. Feikert, 68 Ill. 285; McDowell v. Stewart, 83 Ill. 540. The mortgagee having acquired lawful possession, may turn that possession over to any one, even to the mortgagor, as his agent, without the loss of ahy of his rights. Funk v. Staats, 24 Ill. 632. These goods were of such a nature that they did not admit of an actual manual delivery. In such case the law holds that where such is the intention of the parties, a symbolic delivery is sufficient to transfer the possession. Kellogg v, Peterson, 162 Ill. 160. In this state, except as to growing crops, the lien of the landlord for rent past due does not arise until the goods are distrained. Hart v. Wing, 44 Ill. 141; Feltenstein v. Stein, 157 Ill. 19. Here the distraint was made fourteen days after appellee had entered into possession. Hence such distraint was unlawful. The witnesses who stated the value of the goods were competent to testify thereto. The verdict is well within the evidence in that regard. We have considered the further contentions of counsel for appellant, and do not find any one of them well founded. The judgment of the Circuit Court is affirmed.